WELLS, Justice.
We have for review State Department of Revenue v. Port of Palm Beach District, 650 So .2d 700 (Fla. 4th DCA 1995), which expressly and directly conflicts with the opinion in Sarasota-Manatee Airport Authority v. Mikos, 605 So.2d 132 (Fla. 2d DCA 1992), review denied, 617 So.2d 320 (Fla.1993). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. In accordance with our decision in Canaveral Port Authority v. Department of Revenue, No. 84,743, — So.2d - [1996 WL 693611] (Fla. Dec. 5, 1996), we approve the decision of the Fourth District Court of Appeal.
Accordingly, we remand this ease for further proceedings.
It is so ordered.
KOGAN, C.J., and GRIMES and HARDING, JJ., concur.
OVERTON, J., dissents with an opinion, in which SHAW and ANSTEAD, JJ., concur.